     Case 1:19-cv-01797-DAD-GSA Document 27 Filed 04/01/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10

11   NATHANIEL MARCUS GANN,                                  1:19-cv-01797-DAD-GSA (PC)

12                       Plaintiff,
                                                             ORDER DENYING MOTION FOR
13           v.                                              APPOINTMENT OF COUNSEL

14   VALLEY STATE PRISON, et al.,                            (Document# 25)

15                       Defendants.
16

17           On March 25, 2021, plaintiff filed a motion seeking the appointment of counsel. Plaintiff

18   does not have a constitutional right to appointed counsel in this action, Rand v. Rowland, 113

19   F.3d 1520, 1525 (9th Cir. 1997), and the court cannot require an attorney to represent plaintiff

20   pursuant to 28 U.S.C. § 1915(e)(1). Mallard v. United States District Court for the Southern

21   District of Iowa, 490 U.S. 296, 298, 109 S.Ct. 1814, 1816 (1989). However, in certain

22   exceptional circumstances the court may request the voluntary assistance of counsel pursuant to

23   section § 1915(e)(1). Rand, 113 F.3d at 1525.

24           Without a reasonable method of securing and compensating counsel, the court will seek

25   volunteer counsel only in the most serious and exceptional cases. In determining whether

26   “exceptional circumstances” exist, the district court must evaluate both the likelihood of success

27   of the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the

28   complexity of the legal issues involved.
                                                         1
     Case 1:19-cv-01797-DAD-GSA Document 27 Filed 04/01/21 Page 2 of 2


 1          The Court does not find the required exceptional circumstances. At this early stage in the

 2   proceedings, the court cannot make a determination that Plaintiff is likely to succeed on the

 3   merits. Plaintiff’s First Amended Complaint was screened on March 11, 2021, and he was

 4   granted leave to either proceed with First Amended Complaint or file a Second Amended

 5   Complaint. To date, Plaintiff has not filed a Second Amended Complaint or notified the court he

 6   is willing to proceed with the claims found cognizable by the court in the First Amended

 7   Complaint. Thus, at this juncture, there is no complaint on record for which the court can

 8   proceed. It is too early for service of process, and no other parties have yet appeared. Moreover,

 9   based on the record in this case, the Court finds that Plaintiff can adequately articulate his claims

10   and respond to the Court’s orders. Plaintiff is advised that he is not precluded from renewing the

11   motion for appointment of counsel at a later stage of the proceedings.

12          For the foregoing reasons, plaintiff’s motion for the appointment of counsel is HEREBY

13   DENIED, without prejudice.

14
     IT IS SO ORDERED.
15

16      Dated:     March 31, 2021                              /s/ Gary S. Austin
                                                      UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
